 Exhibit 10.2




SOUTHERN GEO POWER CORP.

 

PROMISSORY NOTE

 

March 4, 2011

 

$400,000.00




FOR VALUE RECEIVED, Southern Geo Power Corp., a Wyoming corporation (the
“Company”), promises to pay to the order of Infinite Funding, Inc., or its
permitted assigns, transferees and successors as provided herein (the “Holder”),
or as the Holder may direct, at such location as the Holder may designate, Four
Hundred ThousandDollars and Zero Cents ($400,000.00) plus simple interest on
such principal amount from the date of this Promissory Note (the “Note”) at an
annual interest rate equal to fifteen percent (15%).

 

Interest will be computed on the basis of a year of 365 days for the actual
number of days elapsed from the date of this Note. The number of days used to
compute the interest will include the first day but exclude the last day during
which any principal is outstanding.

 

ARTICLE I.

THE NOTE

 

This Note is issued by the CompanyonMarch 4, 2010 (the “Issuance Date”).  On
March 4, 2010, Holderhereof made advances to the Company in the aggregate amount
of $400,000.00.  

 

ARTICLE II.

PRINCIPAL AND INTEREST PAYMENTS.

 

Section 2.01 The entire principal amount of this Note together with accrued and
unpaid interest thereon will be due and payable on March 2, 2012 (the “Repayment
Date.

 

Section 2.02 The principal and interest on this Note will be payable in the
lawful currency of the United States of America by wire transfer of immediately
available funds and without set-off or counterclaim, free and clear of and
without deduction for any present or future taxes, restrictions or conditions of
any nature.

 

Section 2.03 All payments under this Note prior to demand or acceleration will
be applied first, to any and all costs, expenses or charges then owed by the
Company to the Holder, second, to accrued and unpaid interest, and third, to the
unpaid principal balance. All payments so received after demand or acceleration
will be applied in such manner as the Holder may determine in its sole and
absolute discretion.

 

Section 2.04

Whenever any payment on this Note is stated to be due on a day which is not a
business day, the payment will be made on the next succeeding business day and
the extension of time will be included in the computation of the payment of
interest of this Note.

 


1


 

--------------------------------------------------------------------------------



Section 2.05

Overdue principal and interest will bear interest at a rate equal to the greater
of (i) twenty-five percent (25%) or (ii) the highest rate permitted by
applicable law. Overdue principal and interest will be payable on demand.




Section 2.06

This Note may be prepaid at any time.

 

ARTICLE III.

DEFAULT; ACCELERATION

 

The occurrence of any one or more of the following events with respect to the
Company constitutes an event of default hereunder (“Event of Default”):

 

Section 3.01

The Company fails to pay: (a) the principal of this Note or the accrued interest
thereon when due; or (b) the principal or the accrued interest on any other
obligation of the Company to the Holder when due.

 

Section 3.02

The Company breaches, in any materially respect, any covenant, representation or
warranty in this Note or the term of any other existing instrument or agreement
between the Company and the Holder.

 

Section 3.03

The Company (a) voluntarily becomes subject to any proceeding under the
Bankruptcy Code or any similar remedy under state statutory or common law, or
(b) admits in writing its inability to pay debts generally as they become due.

 

Section 3.04

Within 60 days after the commencement of proceedings against the Company seeking
any bankruptcy, insolvency, liquidation, dissolution or similar relief under any
present or future statute, law or regulation (a) such action has not been
dismissed or all orders or proceedings thereunder affecting the operations or
the business of the Company stayed, or (b) the stay of any such order or
proceedings has been set aside, or, within 60 days after the appointment without
the consent or acquiescence of the Company of any trustee, receiver or
liquidator of the Company or of all or any substantial part of the properties of
the Company, the appointment has not been vacated.

 

Section 3.05

Any litigation is commenced against the Company by a person other than Holder,
any of its affiliates, or any person acting in concert with them, if: (a) the
damages sought are in excess of $250,000.

 

Section 3.06

The Company defaults under any instrument or agreement between the Company and
any third party evidencing indebtedness of the Company in excess of $250,000.

 

Upon the occurrence of an Event of Default under this Note, the entire unpaid
principal balance of this Note, together with all accrued interest thereon,
shall become immediately due and payable regardless of any prior forbearance and
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Company. The Holder may exercise any and all
rights and remedies available to the Holder under applicable law, including,
without limitation, the right to collect from the Company all amounts due under
this Note.

 

ARTICLE IV.

MISCELLANEOUS

 

Section 4.01

The Company waives diligence, presentment, protest, demand and notice of
protest, demand, dishonor and nonpayment of this Note, and expressly agrees that
this Note, and any payment under it, may be extended by the Holder from time to
time without in any way affecting the liability of the Company.

 

2



--------------------------------------------------------------------------------



Section 4.02

Any term of this Note may be amended or waived only with the written consent of
the Company and the Holder; provided, however, that, in no event shall the
principal amount of this Note be amended without the written consent of the
Holder of this Note. By acceptance hereof, the Holder acknowledges that in the
event consent is obtained pursuant to the foregoing sentence, any term of this
Note (other than the principal amount thereof) may be amended or waived with or
without the consent of the Holder. Any amendment or waiver effectuated in
accordance with this Section 4.02 shall be binding upon the Company, the Holder
and each transferee of this Note.

 

Section 4.03

All rights and obligations of the Company and the Holder shall be binding upon
and benefit the successors, assigns, heirs and administrators of the parties. As
used in this Note, the Company includes any corporation, partnership, Limited
Liability Company or other entity that succeeds to or assumes the obligations of
the Company under this Note. “Holder” means any person who is at the time the
registered holder of this Note.

 

Section 4.04

The Company agrees to reimburse the Holder for all attorneys’ fees and expenses
incurred by the Holder in connection with the collection and enforcement of this
Note.

 

Section 4.05

The rights and remedies of the Holder under this Note and as may otherwise be
available at law or in equity are cumulative and concurrent and at the sole
discretion of the Holder may be pursued singly, successively or together and
exercised as often as the Holder desires.

 

Section 4.06

This Note will be governed in accordance with the laws of the State of Texas.

 

Section 4.07

Any notice required or permitted hereunder shall be given in writing and shall
be conclusively deemed effectively given upon personal delivery or delivery by
courier, or five days after deposit in the United States mail, by registered or
certified mail, postage prepaid.

 

Section 4.08

Upon receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of this Note and, in the case of loss, theft or
destruction, upon receipt of an indemnity reasonably satisfactory to the
Company, or in the case of mutilation, upon surrender and cancellation of this
Note, the Company, at its expense, will make and deliver a new Note, of like
tenor, in lieu of the lost, stolen, destroyed or mutilated Note.

 

Section 4.09

If one or more provisions of this Note are held unenforceable under applicable
law, the unenforceable provision will be excluded from this Note and the balance
of this Note will be interpreted as if such provision were so excluded and will
be enforceable in accordance with its terms. The parties to this Note agree to
replace any void or unenforceable provision of this Note with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of the void or unenforceable provision.




IN WITNESS WHEREOF, the Company has executed this Note by its duly authorized
officer as of the date and year first written above.

 

Southern Geo Power Corp.




/s/Thomas G Massey

By:

Thomas G Massey           

Chairman and President


 

 

 

3


--------------------------------------------------------------------------------

 



